Citation Nr: 0920358	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-19 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to 
July 1970.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In that rating decision, the RO denied service 
connection for PTSD.  The Veteran's disagreement with that 
decision led to this appeal.  In a decision dated in 
October 2007, the Board denied the Veteran's claim, and he 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  The parties filed a 
Joint Motion for Remand (Joint Motion) requesting that the 
Court vacate the Board's October 2007 and remand the matter 
to the Board.  The Court granted the Joint Motion in its 
Order dated in December 2008, and the case has been returned 
to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

The Veteran is seeking service connection for PTSD, and the 
claim has been denied because of lack of corroboration of his 
claimed stressors.  

In a statement received at the RO in February 2003, the 
Veteran stated his specific stressor was being rocketed by 
enemy fire in June or July 1969 while he was at Cam Ranh Bay 
Air Base in Vietnam.  He stated that at the time he was on 
TDY (temporary duty) assigned to the 314th Tactical Airlift 
Wing (PACAF).  He stated that he was preparing crew folders 
in a Quonset hut-type building when the area came under 
attack.  He said he exited the building, the sky was lit with 
flares, and F-4s were flying missions just off the base 
perimeter.  The Veteran stated that the following day he went 
to the clinic with a friend and witnessed many of the wounded 
from the rocket attack.  

The claims file includes a March 2003 letter report from 
Frank Kokorowski, MSW, who stated he had seen the Veteran 
initially in June 2002 for three sessions and again in 
January 2003 for three sessions.  He reported that the 
history reported by the Veteran included having been in the 
Air Force as an administrative specialist managing crew 
assignments for KC 105 tanker aircraft.  The Veteran reported 
that he was sent TDY to Cam Ranh Bay in Vietnam and, on 
assignment there, was rocketed by Viet Cong.  The Veteran 
also gave a history of having had a hand injury in a work 
accident post service.  After the Veteran completed a VA 
Stress Experiences Questionnaire and the Mississippi Scale 
and following examination, Mr. Kokorowski stated he felt the 
Veteran suffers from adjustment disorder with mixed anxiety; 
moderate PTSD secondary to his experience in Vietnam and 
industrial accident; alcohol abuse; and dysthymic disorder.  

In addition, at a VA PTSD examination in March 2003, the 
veteran reported being assigned to CCK (Ching Chuan Kang) Air 
Base in Taiwan from May 1969 until just before his discharge 
from service in July 1970.  The Veteran reported being sent 
TDY twice to Cam Ranh Bay, Vietnam, where his stressors 
occurred.  The Veteran reported he was sent to the 314th 
Tactical Air Lift detachment in Cam Ranh Bay for 30-day stays 
and said that some time in June or July 1969 he experienced 
incoming rocket attacks to the air field at Cam Ranh Bay 
where he was billeted.  The Veteran also reported the next 
day he and a friend, Gary, had occasion to visit the clinic.  
The Veteran reported that he lit a cigarette for a patient 
who was lying there and by the time he got it lit, the 
patient had died.  The Veteran also gave a pre-service 
history of having discovered the body of a transient who had 
been killed by having his head smashed in and a post-service 
history of having severe trauma to his left hand in an 
industrial accident in February 2000.  After examination, the 
Axis I diagnosis was adjustment disorder with mixed affective 
response secondary to February 2000 industrial accident; 
PTSD, chronic, moderately severe, secondary to traumas 
occurring both within as well as outside the U.S. Air Force; 
and alcohol abuse, early partial remission.  The psychologist 
commented that the PTSD was two thirds due to trauma 
occurring either before or after active service and one third 
due to trauma while serving on active duty and meeting DSM IV 
criteria.  The psychologist commented the Veteran's responses 
to questions of content were forthright and complete and the 
Veteran demonstrated an adequate fund of knowledge.  The 
psychologist also said the Veteran appeared as a reliable 
historian.  

The Veteran's service personnel records include a performance 
report for the period from March 1969 to September 1969, and 
it identifies his organization, location, and command as of 
the time of the report as Headquarters Squadron Section, 314 
Tactical Airlift Wing, Ching Chuan Kang Ai Base, Taiwan 
(PACAF).  In the report it is stated that the Veteran "was 
absent from this unit on TDY for 28 days during this 
reporting period for the purpose of providing administrative 
assistance to our detachment in South East Asia.  This office 
received many comments about the outstanding manner in which 
he performed his duties."  Neither in this report nor 
elsewhere in service personnel records in the claims file is 
there any statement that the TDY was to Vietnam.  At the 
request of the Veteran, the RO contacted the Defense Finance 
and Accounting Service and asked whether their records showed 
any hazard pay in 1969, but that agency reported that the 
requested documents had been destroyed and cited AFM 31-139, 
Table 177-5.  In addition, in response to an RO request for 
information concerning whether the Veteran received 
combat/imminent danger/hostile fire pay and evidence of TDY 
to Vietnam, the National Personnel Records Center in May 2007 
replied, "there are no records of the Veteran on TDY to 
Vietnam, or while stationed at Ching Chuan Air Base in 
Taiwan."  

In April 2009, after the case was returned to the Board, the 
Veteran submitted a statement in which he said he was 
assigned to Ching Chuan Kang Air Base, Taiwan, in May 1969.  
The veteran said he was informed by a staff sergeant (whose 
name he identified) that an opportunity existed to go in-
country and to Bangkok, Thailand, to deliver pay checks to 
crew members TDY in those two locations.  The Veteran said he 
was also made aware of the chance to serve TDY at Cam Ranh 
Bay Air Base, Vietnam, for 30 days at a time.  The Veteran 
states that he availed himself of the chance to go to both 
Bangkok and Cam Ranh Bay to deliver pay checks.  He stated he 
was later able to go TDY to Cam Ranh Bay for 30 days.  He 
said that during his deployment at Cam Ranh Bay, he came 
under rocket attack as he had previously recounted.  The 
Veteran stated that he happened to encounter a sergeant 
(whose name he identified) who was also TDY from Ching Chuan 
Kang in the incident he previously related.  In this regard, 
the Board notes that it was this sergeant whom the Veteran 
has reported was visiting a medical clinic at Cam Ranh Bay 
when they saw wounded servicemen the day following the 
reported rocket attack.  

The Veteran has requested that his case be remanded to the RO 
for its consideration of his statement containing the names 
of fellow servicemen.  The Veteran said that with the 
assistance of counsel he intends to develop substantive proof 
of his statements regarding his service.  

As the names of the fellow servicemen identified by the 
Veteran in his statement received at the Board in April 2009 
are new evidence and the Veteran has requested remand to the 
RO, the Board will comply with the Veteran's request.  

In order to assure full compliance with the VA duty to 
assist, the Board will request that action be taken to 
determine whether it can be verified that the sergeant named 
by the Veteran in his April 2009 statement, and whose first 
name may be Gary (based on the Veteran's statement at the 
March 2009 VA examination) was on TDY from Ching Chuan Kang 
Air Base to Cam Ranh Bay in June or July 1969.  If so, this 
might serve as evidence tending to corroborate the Veteran's 
reports of having been at Cam Ranh Bay Air Base during a 
rocket attack and/or having seen wounded servicemen at a 
medical clinic the following day.  

Further, although the Veteran has been requested in the past 
to submit evidence that would corroborate his statements 
regarding TDY to Cam Ranh Bay Air Base in Vietnam, he should 
be specifically requested to submit any TDY orders or travel 
vouchers he may have substantiating that he was deployed to 
Vietnam as reported.  

As outlined above, medical examiners have diagnosed the 
Veteran has having anxiety disorder and dysthymic disorder as 
among his Axis I diagnoses, in addition to PTSD.  Although 
the VA psychologist who examined the Veteran in March 2003 
reported that he had reviewed the Veteran's claims file, the 
Veteran's service personnel records were not of record at 
that time, as they were not received at the RO until 2007.  
In addition to the September 1969 performance report 
discussed earlier, those records show prior and subsequent 
performance reports as well as documents prepared in 
conjunction with the Veteran's discharge from service for 
reasons of apathy and defective attitude.  In addition to the 
Article 15 for possession of marijuana in June 1970, those 
papers refer to deterioration in the Veteran's attitude, duty 
performance, and personal appearance since approximately 
July 1969.  

Because the records outlined above were not available for 
review at the time of the March 2003 VA examination and in 
view of the various diagnoses in addition to PTSD, it is the 
judgment of the Board that the Veteran should be provided an 
additional VA examination with a nexus opinion.  See Clemons 
v. Shinseki, No. 07-0558. 2009 WL 899773 (Vet. App. Feb. 
17, 2009) (claim for PTSD encompassed benefits based on 
anxiety disorder and (or) schizoid disorder because evidence 
developed during claim processing indicated symptoms for 
which claimant was seeking benefits may have been caused 
those disorders).  Also, in view of the Court's decision in 
Clemons, it is the judgment of the Board that the Veteran's 
claim should be treated not only as a claim for service 
connection for PTSD, but also for his other acquired 
psychiatric disabilities.  

After consideration of the additional evidence submitted or 
obtained as a result of this remand, the claim for service 
connection for psychiatric disability, to include PTSD, 
should be readjudicated with a specific credibility 
determination as to the Veteran's statements that he was 
temporarily stationed in Vietnam as part of his military tour 
and in light of his performance report confirming temporary 
duty in South East Asia.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he submit or identify any additional 
evidence that he believes will support 
his service connection claim, including 
evidence that will corroborate his 
statements regarding having had temporary 
duty at Cam Ranh Bay and having come 
under rocket attack at that time.  Make a 
specific request that he submit any TDY 
orders or travel vouchers he may have 
substantiating that he was deployed to 
Vietnam as reported.  Although done in 
the past, remind the Veteran that he may 
submit statements from fellow servicemen 
in support of his claim.  

2.  After review of the Veteran's 
April 2009 statement and any additional 
available evidence, take action to 
attempt to confirm whether the sergeant 
the Veteran named as having been with him 
at Cam Ranh Bay in June or July 1969 was 
stationed at Ching Chuan Kang Air Base 
and was at that time on temporary duty at 
Cam Ranh Bay.  A potential avenue for 
obtaining this information would be to 
review that individual's service medical 
records and personnel records, which may 
show his assignments and locations at 
various times.  Such could include an 
entry in his service medical records 
pertaining to a clinic visit at Cam Ranh 
Bay while on temporary duty.  All action 
to obtain the requested evidence should 
be documented in the claims file.  

3.  Then, arrange for a VA psychiatric 
examination of the Veteran to determine 
the nature and etiology of any current 
psychiatric disability, to include PTSD.  
All indicated studies should be 
performed.  After examination of the 
Veteran and review of the entire record, 
to include the Veteran's service 
treatment records and complete service 
personnel records, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current 
psychiatric disability, to include PTSD, 
had its onset in service or is causally 
related to service or any incident of 
service.  The examiner should be 
requested to comment as to whether 
behavior changes, which according to 
performance reports and supervisor 
statements reportedly began in or after 
July 1969, represented symptoms of any 
acquired chronic psychiatric disorder.  

The examiner should provide an 
explanation of the rationale for any 
opinion.

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

4.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to 
service connection for psychiatric 
disability, to include PTSD, with a 
specific credibility determination as to 
the Veteran's statements that he was 
temporarily stationed in Vietnam as part 
of his military tour and in light of his 
performance report confirming temporary 
duty in South East Asia.  If the benefit 
sought on appeal is not granted, issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




